Citation Nr: 0831584	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bladder 
disability, to include as secondary to service-connected 
disability.

3.  Entitlement to service connection for a prostate 
disability, to include as secondary to service-connected 
disability.

4.  Entitlement to service connection for impotency, to 
include as secondary to service-connected disability.

5.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
disability.

6.  Entitlement to service connection for a left ankle 
disability, to include as due to service-connected 
disability.



7.  Entitlement to service connection for a right ankle 
disability, to include as due to service-connected 
disability.

8.  Entitlement to service connection for a disability 
manifested by poor blood circulation in the legs, to include 
as due to service-connected disability.

9.  Entitlement to an increased rating for low back pain with 
right L4 radiculopathy, currently evaluated as 10 percent 
disabling.

10.  Entitlement to an increased rating for left shoulder 
impingement syndrome, currently evaluated as 10 percent 
disabling.

11.  Entitlement to an increased rating for left hip pain, 
currently evaluated as 10 percent disabling.

12.  Entitlement to an increased rating for right knee pain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to May 
1988.


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Regional 
Office (RO) that denied the claims at issue.  

The issues of service connection for bladder and prostate 
disabilities, and for impotence, all to include on a 
secondary basis, and the issue of entitlement to an increased 
rating for a low back disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not present in 
service, and has not been documented following the veteran's 
discharge from service.

2.  Service connection is in effect for left shoulder 
impingement syndrome, evaluated as 10 percent disabling; low 
back pain with right L4 lumbar radiculopathy, evaluated as 10 
percent disabling; left hip pain, evaluated as 10 percent 
disabling; right knee pain, evaluated as 10 percent 
disabling; and tinnitus, evaluation as 10 percent disabling. 

3.  A left knee disability was not documented during service 
or at any time thereafter.

4.  A left ankle disability was not documented during 
service, nor has it been demonstrated following service.

5.  A right ankle disability was not present during service, 
and there is no clinical evidence of one following service.



6.  The veteran does not have a disability manifested by poor 
blood circulation in the legs.

7.  The veteran's left shoulder disability is manifested by 
essentially full range of motion, and there is no clinical 
evidence of dislocation or nonunion.

8.  The veteran's left hip disability is manifested by 
complaints of pain and only minimal limitation of motion.

9.  The veteran's right knee disability is manifested by 
complaints of pain and slight limitation of motion.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  A left knee disability was not incurred in or aggravated 
by active service, nor is a claimed left knee disability 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

3.  A left ankle disability was not incurred in or aggravated 
by active service, nor is a claimed left ankle disability 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

4.  A right ankle disability was not incurred in or 
aggravated by active service, nor is a claimed right ankle 
disability proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

5.  A disability manifested by poor blood circulation in the 
legs was not incurred in or aggravated by active service, nor 
such claimed disability proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

6.  The criteria for an evaluation in excess of 10 percent 
for left shoulder impingement syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2007).

7.  The criteria for an evaluation in excess of 10 percent 
for left hip pain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5253 
(2007).

8.  The criteria for an evaluation in excess of 10 percent 
for right knee pain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In an April 2005 letter, issued prior to the decision on 
appeal, and in an October 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for service connection and 
an increased rating, as well as what information and evidence 
must be submitted by the veteran and what information and 
evidence will be obtained by VA.  With respect to the claim 
for an increased rating, the letters informed the veteran to 
submit evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disabilities.  In addition, a March 2006 letter 
informed the veteran of the necessity of providing medical or 
lay evidence demonstrating a the level of impairment, and the 
effect that the conditions have on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a higher rating.  The March 2006 letter also advised the 
appellant of the evidence needed to establish an effective 
date.  The Board further points out that the statement of the 
case issued in May 2006 included the diagnostic criteria for 
rating his service-connected disabilities.  The case was last 
readjudicated in July 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and 
evidence that have been associated with the claims file 
include the service treatment records, service department 
medical records following service, VA medical records, and VA 
examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).


A.  Bilateral hearing loss 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated 
during service, although a hearing loss disability by such 
standards must be currently present, and service connection 
is possible if a current hearing loss disability can be 
adequately linked to service.  Ledford v. Derwinski, 3 Vet. 
App. 87 (1992).

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  Initially, the Board 
notes that the veteran's discharge certificate reveals that 
he was an armor crewman.  Significantly, at the time of the 
VA audiometric examination in April 2005, the veteran 
reported noise exposure in service.  Following audiometric 
testing, it was concluded that the veteran had normal hearing 
in the right ear through 3,000 Hertz, falling to a mild 
sensorineural hearing loss in high pitches; and that his 
hearing was within normal limits in the left ear.  The 
examiner opined that a review of audiograms in the claims 
folder suggested a decline in hearing in high pitches, which 
suggested the onset of a hearing impairment in the right ear 
in service.

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical evidence.  The 
Board points out that audiometric tests conducted during 
service were within normal limits.  In addition, the veteran 
denied hearing loss on a report of medical history in April 
1988, prior to his separation from service.  An audiometric 
test on the discharge examination in April 1988 revealed that 
the hearing threshold levels in decibels in the right ear 
were 5, 10, 5, 0 and 20, at 500, 1,000, 2,000, 3,000 and 
4,000 Hertz, respectively.  At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels were 
5, 15, 0, 5 and 10.  

The Board acknowledges that the VA examiner opined that the 
veteran had a sensorineural hearing loss in the right ear 
that had its inception in service.  In fact, the April 2005 
audiometric test failed to demonstrate that the veteran has 
hearing loss disability.  In this regard, the Board notes 
that the audiometric test conducted in April 2005 revealed 
that the hearing threshold levels in decibels in the right 
ear were 10, 15, 20, 10 and 35, at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz, respectively.  At corresponding frequencies 
in the left ear, the hearing threshold 
levels in decibels were 10, 15, 20, 15, and 15.  Speech 
recognition scores were 96 percent in the right ear and 98 
percent in the left ear.  These findings fail to demonstrate 
that the veteran has hearing loss disability under the 
provisions of 38 C.F.R. § 3.385.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  In the absence of a 
current hearing loss disability, there is no basis on which 
service connection may be granted.  The medical findings of 
record are of greater probative value than the veteran's 
allegations that he has a hearing loss disability.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.  


B.  Bilateral ankle and left knee disabilities, and poor 
circulation in the legs, to include on a secondary basis

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).


The veteran has been granted service connection for left 
shoulder impingement syndrome, evaluated as 10 percent 
disabling; low back pain with right L4 lumbar radiculopathy, 
evaluated as 10 percent disabling; left hip pain, evaluated 
as 10 percent disabling; right knee pain, evaluated as 10 
percent disabling; and tinnitus, evaluation as 10 percent 
disabling.

The evidence supporting the veteran's claim includes his 
statements.  However, the medical findings fail to establish 
that the veteran has disabilities of the left knee or either 
ankle, or a disability manifested by poor blood circulation.  
In this regard, it is significant to point out that the April 
2005 VA examination of the joints revealed that the veteran 
was able to flex his left knee to 125 degrees, with no 
symptoms.  It was also reported that the veteran did not have 
fluid in the knee.  There was no crepitus to flexion or 
extension.  The lateral pivot-shift test, anterior drawer 
test and McMurray test were all negative.  The collateral 
ligaments appeared to be strong.  The veteran had no symptoms 
in the joint lines and he squatted and stood up without 
particular difficulty.  

With respect to the ankles, the veteran described pain.  On 
examination, he was able to walk on his heels and toes.  
There was no pain to manipulation of the ankles.  No swelling 
was present.  Extension was to 40 degrees in each ankle 
without symptoms, and he flexed to about 2 degrees 
bilaterally without symptoms.  

The examiner concluded that the veteran had many symptoms in 
his ankles and left knee, but there were no findings to 
support such.  In sum, the examiner concluded that the 
veteran did not have a disability of either ankle or the left 
knee.  

Similarly, on the VA examination of the arteries in April 
2005, the veteran claimed he had poor circulation.  Following 
an examination, the examiner stated that he found no disease 
in the arteries of the veteran's legs or feet.  

As noted above, in the absence of proof of a present 
disability, there can be no valid claim.  See Brammer, 3 Vet. 
App. 223, 225.  The Board notes the veteran's 
subjective complaints of pain; however, pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute disability for which service 
connection may be granted.  Sanchez- Benitez v. West, 13 Vet. 
App. 282, 285 (1999) appeal dismissed in part, and vacated 
and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Accordingly, based on the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
bilateral ankle and left knee disabilities, and for poor 
circulation in the legs.


	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40 (2007); see also 38 C.F.R. 
§ 4.45 (2007).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.


A.  Left shoulder 

A 20 percent evaluation may be assigned for dislocation of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula of the minor extremity with loose movement.  A 10 
percent evaluation may be assigned for nonunion of the 
clavicle or scapula without loose movement or for malunion of 
the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the minor extremity to 25 degrees from 
the side.  When the motion is limited to midway between the 
side and shoulder level or at the shoulder level, a 20 
percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The evidence supporting the veteran's claim includes his 
statements regarding the severity of his left shoulder 
disability, and some medical findings.  When examined by the 
VA in April 2005, the veteran reported that he was right-
handed.  He said he had occasional weakness of his left 
shoulder.  He stated it was stiff in the morning, and that it 
lacked endurance.  VA outpatient treatment records disclose 
that the veteran reported left shoulder pain in October 2005.  
It was reported that he was on medication.  

The evidence against the veteran's claim includes the 
findings on the April 2005 VA examination of the joints.  At 
that time, it was indicated that there was no soreness to 
palpation.  Forward elevation and abduction were from 0-180 
degrees, and there were no symptoms.  Internal and external 
rotation were each from 0-90 degrees, without symptoms.  The 
impression was that the veteran had a history of rotator cuff 
symptoms, but there were no findings on examination.  

The clinical findings on examination fail to establish that 
the veteran has dislocation or nonunion with loose movement 
of the left shoulder.  In the absence of such clinical 
findings, there is no basis on which a higher rating may be 
based.  It is also significant to observe that there is no 
clinical evidence of pain on motion and thus there is no 
basis for a higher rating, even considering the provisions of 
DeLuca, 8 Vet. App. 202.  The Board concludes that the 
medical findings on examination are of greater probative 
value than the veteran's allegations as to the severity of 
his left shoulder condition.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for a higher rating at any point during the course of the 
claim.


B.  Left hip

A 20 percent evaluation may be assigned for limitation of 
abduction of the thigh, motion lost beyond 10 degrees.  A 10 
percent evaluation may be assigned with limitation of 
adduction of the thigh, cannot cross legs, or with limitation 
of rotation of the thigh, cannot toe-out more than 15 degrees 
of the affected leg.  38 C.F.R. § 4.71a, Diagnostic Code 
5253.

A 40 percent evaluation may be assigned when flexion of the 
thigh is limited to 10 degrees.  When flexion is limited to 
20 degrees, a 30 percent evaluation may be assigned.  When 
limited to 30 degrees, a 20 percent evaluation is assignable.  
When flexion is limited to 45 degrees, a 10 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.

The evidence supporting the veteran's claim includes his 
statements and some examination findings.  During the April 
2005 VA examination, the veteran described sharp pain in the 
left hip.  He stated that the pain was at the anterior iliac 
crest, and went into the groin.  He asserted that the left 
hip tired more quickly than the right hip and that it lacked 
endurance.  An examination revealed that the veteran had some 
limitation in the left hip compared to the right.  

The evidence against the veteran's claim includes the 
findings on the April 2005 VA examination of the joints.  The 
veteran was able to flex the left hip to 110 degrees; 
abduction was to 50 degrees and adduction was to 25 degrees.  
It is significant to observe that the examiner specifically 
commented that the movements were performed without symptoms.  
He added that while the veteran had many complaints, there 
were only limited symptoms.  It is also significant to 
observe that there is no clinical evidence of pain on motion 
and thus there is no basis for a higher rating, even 
considering the provisions of DeLuca, 8 Vet. App. 202.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
regarding the severity of his left hip disability.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for a higher rating.  


C.  Right knee 

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the 
leg is limited to 45 degrees.  When extension is limited to 
30 degrees, a 40 percent evaluation is assignable.  When 
limited to 20 degrees, a 30 percent rating may be assigned.  
When extension is limited to 15 degrees, a 20 percent 
evaluation may be assigned.  When limited to 10 degrees, a 10 
percent evaluation may be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The veteran asserts that a higher rating is warranted for his 
right knee disability.  The only findings supporting his 
claim consist of his statements.  When examined by the VA in 
April 2005, the veteran was able to flex his right knee to 
120 degrees, with no symptoms.  It was also reported that the 
veteran did not have fluid in the knee.  There was no 
crepitus to flexion or extension.  The lateral pivot-shift 
test, anterior drawer test and McMurray test were all 
negative.  The collateral ligaments appeared to be strong.  
The veteran had no symptoms in the joint lines and he 
squatted and stood up without particular difficulty.  

The Board also notes that although the veteran reported pain 
in his right knee when he was seen in a VA outpatient 
treatment clinic in March 2006, an examination revealed that 
he had good range of motion of the joints of his lower 
extremities.  

The Board acknowledges that the veteran has very slight 
limitation of motion of the right knee.  In fact, however, 
flexion of the right knee was to 120 degrees, and this is not 
even consistent with a compensable rating.  The only evidence 
supporting the veteran's claim consists of his statements 
regarding the severity of his right knee disability.  In 
contrast, the medical findings on examination are of greater 
probative value, and fail to show that a higher rating is 
warranted.  It is also significant to observe that there is 
no clinical evidence of pain on motion and thus there is no 
basis for a higher rating, even considering the provisions of 
DeLuca, 8 Vet. App. 202.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a left knee disability, to include on 
a secondary basis, is denied.

Service connection for a left ankle disability, to include on 
a secondary basis, is denied.

Service connection for a right ankle disability, to include 
on a secondary basis, is denied.

Service connection for poor blood circulation in the legs, to 
include on a secondary basis, is denied.

An increased rating for left shoulder impingement syndrome is 
denied.

An increased rating for a left hip disability is denied.

An increased rating for a right knee disability is denied.


REMAND

The veteran asserts that service connection is warranted for 
a bladder disability, a prostate disability and for 
impotence, all to include on a secondary basis.  The Board 
notes that the veteran was afforded a VA genitourinary 
examination in April 2005.  The impression was prostatism.  
The examiner commented that the veteran's impotence was at 
least as likely as not secondary to his depression, his 
chronic low back pain (for which service connection is in 
effect) and possible prostatitis.  Following another VA 
genitourinary examination the next month, the impression was 
history of enlarged prostate.  It was also noted that the 
veteran claimed erectile dysfunction at times.  The examiner 
concluded that the bladder problem, the prostate problem and 
impotency were not at all likely to be due to his service-
connected disabilities.  The conflict in the medical opinions 
must be resolved.  

As noted above, in claims involving service connection on a 
secondary basis, it must be determined whether a service-
connected disability either caused or aggravated another 
condition.  In this case, the medical opinion of record only 
addressed the question the issue of causation.  

In addition, the veteran asserts that a higher rating should 
be assigned for his low back disability.  The veteran was 
most recently examined by the VA for this condition in April 
2005.  When seen in a VA outpatient treatment clinic in June 
2006, it was reported that he had received an epidural 
steroid injection the previous month for low back pain.  A 
May 2007 entry noted mild to moderate spinal stenosis.  It 
was indicated that the veteran's primary care provider had 
discussed this with the veteran and he had been advised to 
have surgery, but had opted against it.  The pain was 
reportedly still present.  He was seen for physical therapy 
in June 2007 and noted that he had good results of decreased 
pain since starting therapy with treatment of lumbar 
traction, moist heat and exercises.  It was also noted that 
the TENS unit was also working for him.  

The Court has also held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Here, the most recent VA examination of the spine was 
conducted more than three years ago, and the veteran argues 
that his condition has increased in severity since that time.  
Thus, a new VA examination should be conducted.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for bladder and 
prostate disabilities, and for impotence 
since his discharge from service, as well 
for his low back disability since 2004.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.  Additionally, VA 
treatment records dating since December 
2006 should be obtained.

2.  The veteran should then be afforded a 
VA genitourinary examination to determine 
the nature and extent of his 
disabilities.  All necessary tests should 
be performed.  The examiner is requested 
to provide an opinion concerning whether 
it is more likely, less likely, or at 
least as likely as not (50 percent 
probability) that the veteran's bladder 
or prostate disabilities, or impotence is 
related to service, or if any of his 
service-connected disabilities caused or 
aggravated (permanently worsened the 
underlying disorder beyond its normal 
course) his bladder or prostate 
disability or impotence.  If a service-
connected disability aggravated the 
bladder or prostate disability, or 
impotence, the examiner should specify, 
if possible, the extent to which the 
disability was aggravated.  In addition, 
the examiner should address the 
conflicting opinions of record regarding 
whether the veteran's impotence is 
associated with his service-connected 
back disability.  The rationale for any 
opinion expressed should be set forth.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.

3.  The veteran should be afforded VA 
orthopedic examination to determine the 
nature and extent of his low back 
disorder.  All necessary tests should be 
performed.  The examiner should comment 
on any functional impairment due to pain 
and the pathology associated with pain 
should be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints; the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability; and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should attempt to quantify the 
degree of additional impairment, if any, 
during flare-ups.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


